Partial final decree entered in the Supreme Court, New York County, on November 20, 1974, awarding the sum of $34,100 as damages for Damage Parcel No. 77 unanimously modified, on the facts and on the law, so as to increase the award by $2,100 to the sum of $36,200 and otherwise affirmed, without costs or disbursements. Although the court correctly ruled that separate awards for land and buildings are required only in tax proceedings (Matter of Huie [Fletcher—City of NY], 2 NY2d 168, 173), it appears that the city’s expert’s valuation, which greatly influenced the court’s award, improperly attributed a maximum value for land of $12,900, or $2,100 below the assessed valuation of $15,000. Assessed valuation must be given great, if not controlling weight. (Matter of City of New York [Boston-Secor Houses—Rusciano], 25 NY2d 430; Matter of City of New York [St. Nicholas Park Urban Renewal Area], 48 AD2d 768.) On the entire record, we feel that claimant has clearly established that it is entitled to an award in the sum of $36,200 for its property. We have examined claimant’s other points and find them without merit and, therefore, we disturb the decree appealed from only to the extent indicated and otherwise affirm. Settle order on notice. Concur—Markewich, J. P„ Kupferman, Tilzer, Capozzoli and Nunez, JJ.